Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-6, 8-20 are considered allowable over the prior art, as the prior art does not explicitly teach an electronic musical instrument comprising: a first handheld unit; and a second handheld unit, the second handheld unit being communicatively coupled to the first handheld unit; wherein the first handheld unit comprises a plurality of input controls configured to indicate a selected note of a diatonic scale; and wherein the second handheld unit is configured to initiate output of the selected note based on a determination of a motion of the second handheld unit, wherein the first handheld unit is configured to indicate a transition from the selected note to a second selected note based on data indicating a motion of the first handheld unit.
Claim 21 is considered allowable over the prior art, as the prior art does not explicitly teach an electronic musical instrument comprising: a first handheld unit; and a second handheld unit, the second handheld unit being communicatively coupled to the first handheld unit; wherein the first handheld unit comprises a plurality of input controls configured to indicate a selected note of a diatonic scale; and wherein the second handheld unit is configured to initiate output of the selected note based on a determination of a motion of the second handheld unit, wherein the first handheld unit further comprises a sensor, and wherein the first handheld unit is configured to indicate that an output volume of the selected note is to be increased based on sensor data indicating a first motion of the first handheld unit or decreased based on sensor data indicating a second motion of the first handheld unit.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837